      Case 2:12-cv-00601-ROS Document 3880 Filed 03/26/21 Page 1 of 6



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendant(s)
 9
                              UNITED STATES DISTRICT COURT
10
                                     DISTRICT OF ARIZONA
11
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
12   and all others similarly situated; and Arizona
     Center for Disability Law,
13                                                          DEFENDANTS’ NOTICE OF
                                           Plaintiffs,    SUBMISSION OF COMPLIANCE
14                 v.                                    PLAN REGARDING STIPULATION
                                                          PARAGRAPH 14 PURSUANT TO
15   David Shinn, Director, Arizona Department of           COURT ORDER (Dkt. 3861)
     Corrections; and Richard Pratt, Interim
16   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
17   official capacities,
18                                       Defendants.
19          Defendants, through counsel, submit the following Compliance Plan Regarding
20   Stipulation Paragraph 14 in accordance with this Court’s Order at Dkt. 3861.1
21          Paragraph 14 of the Stipulation provides (Dkt. 1185 at 6):
22                 For prisoners who are not fluent in English, language
                   interpretation for healthcare encounters shall be provided
23                 by a qualified health care practitioner who is proficient in
24
25          1
              Defendants’ submittal of this Compliance Plan shall not be deemed a waiver of
     Defendants’ right to appeal prior rulings and orders of this Court or appeal from a final
26   subsequent Order setting forth any injunctive relief regarding healthcare issues. By
     submission of this Plan, Defendants also do not concede non-compliance regarding
27   Stipulation Paragraph 14.
28
      Case 2:12-cv-00601-ROS Document 3880 Filed 03/26/21 Page 2 of 6



 1                 the prisoner’s language, or by a language line interpretation
                   service.
 2
            As set forth below and as required by the Court’s Order, Defendants’ Compliance
 3
     Plan identifies inmates not fluent in English, informs inmates of their entitlement to
 4
     interpreter services, and explains to the inmates how to request interpretation services. (Dkt.
 5
     3861 at 12, 15.)
 6
               1. Consistent with current processes, inmates who are not fluent in English (or
 7
     require sign ASL language services) are identified during the new admission intake process
 8
     when interviewed by a nurse during the Intake Assessment.            During an inmate’s first
 9
     medical encounter at intake, the “hard stop” function in the electronic medical record
10
     (“eOMIS”) identifies inmates who may require translation services. Deaf inmates are
11
     likewise identified and documented during the intake process in conjunction with their
12
     “Mobility Restrictions/Physical Disabilities and Impairments” assessment. See Paragraph
13
     6 below for a discussion of the eOMIS “hard stop” functionality related to language
14
     interpretation protocols.
15
               2. Centurion will explore the capability of eOMIS to determine whether a field
16
     can be added that will display designation of the language that the inmate is fluent in, if not
17
     English, such that during the nurse’s Intake Assessment, the field would be completed with
18
     the language the inmate is fluent in and the field would auto-populate each time healthcare
19
     staff document a healthcare encounter so that healthcare staff is immediately advised of
20
     fluency concerns and likely need for language interpretation services. See Paragraph 6
21
     below for a discussion of the eOMIS “hard stop” functionality related to language
22
     interpretation protocols. If this technology change is feasible, Defendants will advise
23
     Plaintiffs of the same as well as projected date for addition of the field.
24
               3. Posters will continue to be displayed in prominent areas (in English and
25
     Spanish) in the medical units, including waiting areas and treatment rooms, advising
26
     inmates of the availability of language interpretation services.
27
28

                                                     2
      Case 2:12-cv-00601-ROS Document 3880 Filed 03/26/21 Page 3 of 6



 1             4. If an inmate requires translation services during a healthcare encounter,
 2   healthcare staff will either locate a staff member who is proficient in the patient’s language
 3   or utilize the LanguageLine Solutions services to provide communication assistance.
 4             5. In order to enhance advisement to the inmate as to entitlement for language
 5   interpretation services, and to aid in healthcare staff being able identify the language the
 6   inmate is fluent in, healthcare staff will ask the inmate if he/she speaks/understands English.
 7   Upon verbal or non-verbal indication that the inmate is not fluent in English (or requires
 8   ASL services), the inmate will be provided a written advisement/election guide that states
 9   that the inmate is entitled to language interpretation services either by a qualified healthcare
10   practitioner who is proficient in the prisoner’s language, or by a LanguageLine
11   interpretation service. The advisement/election guide will be written in numerous languages
12   and will be formatted in table form, identifying the specified language on the left, the
13   advisement in the specified language in the middle, and election boxes for “yes” or “no” on
14   the right (written in the specified language). The election box will allow the inmate to point
15   to whether he/she elects interpretation services in order to advise the healthcare staff of the
16   acceptance or refusal of offered language interpretation services. The language designation
17   box on the right will allow the healthcare staff to determine which language the inmate is
18   fluent in as he/she points to the chosen election box. This way, healthcare staff does not
19   have to guess as to what language the inmate is fluent in. Defendants will confer with
20   Plaintiffs regarding the design and messaging provided in the advisement/election guide.
21   The basic setup for the guide would follow this format:
22
      Language          Advisement in specified language.       (Yes) I require (No) I refuse
23
      Identifier                                                interpretation  interpretations
24                                                              services.       services.
25             6. Per the “hard stop” function existing in eOMIS, healthcare staff is required to

26   determine whether an inmate requires translation services before proceeding with

27   documenting a healthcare encounter (nurse, provider, chronic care, mental health, and

28   dental encounters). The creation of a SOAPE note requires the healthcare staff to answer

                                                     3
      Case 2:12-cv-00601-ROS Document 3880 Filed 03/26/21 Page 4 of 6



 1   the question, “Are interpreter services needed for this inmate?” This question acts as a hard-
 2   stop, which means it must be answered before the staff member can continue. If the answer
 3   is “No,” then the staff member may continue to the next section. If the answer is “Yes,”
 4   then an additional dropdown menu appears and asks, “What type of interpreter services
 5   were used for the encounter?” The choices are “LanguageLine,” “Healthcare Staff Used
 6   for Interpreter Services,” or “Inmate Refused Interpreter Services.” This acts as a second
 7   hard-stop and must be answered before continuing. The interpreter service “hard stop” is
 8   required for over 70 types of provider, nursing, mental health, and dental encounters. This
 9   eOMIS “hard stop” function will continue to be employed.
10             7. Centurion will continue to use LanguageLine Solutions for audio
11   interpretation. LanguageLine Solutions interpretation services provides audio interpreters
12   through any telephone, 24 hours a day, 7 days a week, for over 240 languages.
13             8. Centurion will continue to use its AmWell platform for video interpretation
14   services which is available 24 hours a day, 7 days a week, in ASL, Spanish, Arabic,
15   Cantonese, Mandarin, Polish, and Russian. Video interpreters are available Monday
16   through Friday in Albanian, Amharic, Armenian, Bengali, Bosnian, British Sign Language,
17   Burmese, Farsi, French, German, Greek, Haitian Creole, Hebrew, Hindi, Hmong, Italian,
18   Japanese, Karen, Khmer, Korean, Laotian, Lithuanian, Malay, Nepali, Portuguese, Punjabi,
19   Romanian, Somali, Swahili, Tagalog, Thai, Tigrigna, Turkish, and Vietnamese (with
20   extended weekend hours for Korean, Portuguese, Somali, and Vietnamese).
21             9. Centurion will continue to train its healthcare staff on the availability and use
22   of language interpretive services during Centurion New Employee Orientation.
23             10. Compliance Plan enhancement measures will also be included in Centurion
24   New Employee training, and existing Centurion employees will be likewise trained.
25             11. ADCRR’s MSCMB monitors will verify that posters are prominently
26   displayed in the medical units, including waiting areas and treatment rooms, advising
27   inmates of the availability of language interpretation services.
28

                                                    4
      Case 2:12-cv-00601-ROS Document 3880 Filed 03/26/21 Page 5 of 6



 1             12. ADCRR’s MSCMB monitors will verify that treatment rooms are equipped
 2   with the multi-language written advisement/election guide detailed in Paragraph 5, above.
 3          Defendants request the Court order that if Plaintiffs have questions or concerns
 4   regarding this Compliance Plan, they meet and confer with Defendants before engaging in
 5   motion practice regarding the same. Such an order will potentially avoid needless
 6   expenditure of attorneys’ fees and Court resources to resolve issues that the parties may be
 7   able to resolve on their own, without Court intervention.
 8         DATED this 26th day of March 2021.

 9                                             STRUCK LOVE BOJANOWSKI & ACEDO, PLC

10
11                                             By /s/Rachel Love
                                                  Daniel P. Struck
12                                                Rachel Love
                                                  Timothy J. Bojanowski
13                                                Nicholas D. Acedo
                                                  3100 West Ray Road, Suite 300
14                                                Chandler, Arizona 85226

15                                                 Attorneys for Defendant(s)

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
      Case 2:12-cv-00601-ROS Document 3880 Filed 03/26/21 Page 6 of 6



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on March 26, 2021, I electronically transmitted the attached
     document to the Clerk's Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:           ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:    agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                             kleach@perkinscoie.com
 6
     Asim Dietrich:          adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                           phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick:     ckendrick@aclu.org
 9   Daniel Clayton Barr:    DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                             sneilson@perkinscoie.com
10
     David Cyrus Fathi:      dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter:         dspecter@prisonlaw.com
12
     John Howard Gray:       jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico:     jrico@azdisabilitylaw.org
14
     Maya Abela              mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney:       rdalyrooney@azdisabilitylaw.org
16
     Sara Norman:            snorman@prisonlaw.com
17
     Rita K. Lomio:          rlomio@prisonlaw.com
18
     Eunice Cho              ECho@aclu.org
19
     Jared G. Keenan         jkeenan@acluaz.org
20
     Casey Arellano          carellano@acluaz.org
21
     Maria V. Morris         mmorris@aclu.org
22
23         I hereby certify that on this same date, I served the attached document by U.S. Mail,
     postage prepaid, on the following, who is not a registered participant of the CM/ECF
24   System:
25         N/A
26                                            /s/Rachel Love
27
28

                                                  6
